—Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about February 27, 1997, which, in an action against defendant Housing Authority for negligent hiring and retention of defendant employee, granted the Housing Authority’s motion for judgment notwithstanding the verdict, unanimously affirmed, without costs.
The same public policy that prohibits discrimination in hiring on the basis of a criminal record (Correction Law §§ 752, 753) prohibits discrimination in terminating employment on the basis of a criminal record. We agree with the trial court that the three nonviolent convictions that the employee did not disclose in his employment application, in conjunction with the robbery conviction that the employee did disclose, did not, as a matter of law, give the Housing Authority reason to know that the employee had a propensity for violence, or was otherwise unsuited for employment as a caretaker under the factors listed in the statute (see, Ford v Gildin, 200 AD2d 224; Farrell v McIntosh, 221 AD2d 312, lv denied 87 NY2d 809). Accordingly, the jury verdict holding the Housing Authority liable for not terminating the employee after learning of his undisclosed convictions was properly set aside. We have considered plaintiffs’ other arguments and find them to be without merit. Concur — Sullivan, J. P., Milonas, Williams, Mazzarelli and Saxe, JJ.